     Case 4:21-cv-02175 Document 1 Filed on 07/02/21 in TXSD Page 1 of 5



 1
                                   UNITED STATES DISTRICT COURT
 2                              FOR THE SOUTHERN DISTRICT OF TEXAS
 3                                       HOUSTON DIVISION

 4
      SHAHID B. YUSUF,
 5
           Plaintiff,
 6                                                              Case No.4:21-cv-02175
 7    v.

 8    ABILITY RECOVERY SERVICES LLC,
        Defendant.
 9

10                                                COMPLAINT
11           NOW COMES SHAHID B. YUSUF, through his undersigned counsel, complaining of
12
     ABILIRT RECOVERY SERVICES LLC, as follows:
13
                                          NATURE OF THE ACTION
14
             1.         This action is seeking redress for Defendant’s violations of the Fair Debt Collection
15
     Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
16

17                                       JURISDICTION AND VENUE

18           2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
19           3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
20
                                                     PARTIES
21
             4.         SHAHID B. YUSUF (“Plaintiff”) is a natural person, over 18-years-of-age, who at
22
     all times relevant resided in Houston, Texas.
23
             5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
24

25           6.         ABILITY RECOVERY SERVICES LLC (“Defendant”) is a limited liability

26   company organized and existing under the laws of Rhode Island.

27           7.         Defendant maintains its principal place of business in Pennsylvania.
28
                                                           1
     Case 4:21-cv-02175 Document 1 Filed on 07/02/21 in TXSD Page 2 of 5



 1             8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the
 2   principal purpose of Defendant’s business is the collection of debt owed or due or asserted to be
 3
     owed or due another.
 4
                                         FACTUAL ALLEGATIONS
 5
               9.      Plaintiff incurred a debt to Ashworth College in the amount of $336.50 (“subject
 6
     debt”).
 7

 8             10.     Due to financial difficulties, Plaintiff missed payments and his account fell into

 9   default status.

10             11.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
11
               12.     The subject debt was eventually placed with Defendant for collection.
12
               13.     On or around September 29, 2020, Defendant mailed Plaintiff a letter in an attempt
13
     to collect the subject debt (“Defendant’s Letter”).
14
               14.     Upon information and belief, Defendant’s Letter was prepared and issued by a third-
15

16   party vendor that Defendant hired for the sole purpose of preparing and issuing collection letters.

17             15.     Specifically, Defendant’s Letter referenced a bar code that suggests a third-party
18   vendor uses that for sorting purposes.
19
               16.     Upon information and belief, the bar code and/or QR code belongs to the third-party
20
     vendor that prepared and mailed Defendant’s Letter.
21
               17.     Furthermore, Defendant’s Letter shows that it was sent from PO BOX 505, Linden,
22

23   MI 48451-0505.

24             18.     Upon information and belief, this POX Box does not belong to Defendant.

25             19.     By hiring a third-party vendor to issue Defendant’s Letter, Defendant unlawfully
26   disclosed to the third party that Plaintiff allegedly owed the subject debt.
27

28
                                                           2
     Case 4:21-cv-02175 Document 1 Filed on 07/02/21 in TXSD Page 3 of 5



 1          20.     This information was regarding Plaintiff and the subject debt, including the fact that
 2   Plaintiff allegedly owed the subject debt.
 3
            21.     Upon information and belief, the third-party vendor then completed and populated
 4
     information provided by Defendant into a template letter that was then delivered to Plaintiff
 5
     (Defendant’s Letter).
 6

 7          22.     The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the conveying

 8   of information regarding a debt directly or indirectly to any person through any medium.”

 9   (emphasis added).
10
            23.     Accordingly, the information sent from Defendant to the unknown third-party
11
     vendor was a “communication” as defined by the FDCPA.
12
            24.     Defendant’s communication to the unknown third-party vendor was in connection
13
     with the collection of a debt since the information was sent in an effort to facilitate collection of
14

15   the subject debt.

16          25.     Plaintiff did not authorize Defendant to communicate with the third-party vendor
17   regarding the subject debt.
18
            26.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. § 1692c(b):
19
            “Except as provided in section 1692b of this title, without the prior consent of the consumer
20          given directly to the debt collector, or the express permission of a court of competent
            jurisdiction, or as reasonably necessary to effectuate a post judgment judicial remedy, a debt
21          collector may not communicate, in connection with the collection of any debt, with any
22          person other than the consumer, his attorney, a consumer reporting agency if otherwise
            permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt
23          collector.” (emphasis added).

24          27.     The third-party vendor used by Defendant to facilitate the collection of the subject
25   debt does not fall within any of the exceptions prescribed by 15 U.S.C. § 1692c(b).
26
                                                    DAMAGES
27

28
                                                       3
     Case 4:21-cv-02175 Document 1 Filed on 07/02/21 in TXSD Page 4 of 5



 1          28.     Defendant’s unlawful dissemination of highly personal information regarding
 2   Plaintiff’s financial affairs invaded Plaintiff’s privacy and violated the rights afforded to the
 3
     Plaintiff by the FDCPA.
 4
            29.     Upon information and belief, Defendant utilizes third-party vendors to prepare and
 5
     issue collection letters in an effort to reduce overhead costs and increase profits.
 6

 7          30.     Defendant’s conscious decision to use third-party vendors demonstrates that it

 8   prioritizes its economic interests over the privacy rights afforded to consumers by the FDCPA.

 9
                                           CLAIMS FOR RELIEF
10

11                                             COUNT I:
                       Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
12
            31.     Plaintiff adopts and incorporates all paragraphs as fully stated herein.
13
            32.     Defendant violated 15 U.S.C. § 1692c(b) by unlawfully disclosing that Plaintiff
14

15   owed the subject debt to its third-party vendor.

16          33.     As set forth above, Plaintiff’s privacy rights were violated by Defendant’s unlawful
17   disclosure of information pertaining to the subject debt to a prohibited third party.
18
     WHEREFORE, Plaintiff, SHAHID B. YUSUF, requests the following relief:
19
            A.      a finding that Defendant violated 15 U.S.C. §§ 1692c(b);
20
            B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
21                  violations;
22          C.      an award of such additional statutory damages to Plaintiff, as the Court may allow,
23                  but not exceeding $1,000;

24          D.      an award of costs of this action, together with reasonable attorney’s fees as
                    determined by this Court; and
25
            E.      an award of such other relief as this Court deems just and proper.
26

27
                                       DEMAND FOR JURY TRIAL
28
                                                        4
     Case 4:21-cv-02175 Document 1 Filed on 07/02/21 in TXSD Page 5 of 5



 1         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
 2   DATED: July 2, 2021                                  Respectfully submitted,
 3
                                                          SHAHID B. YUSUF
 4
                                                          /s/ Victor T. Metroff
 5
                                                          Mohammed O. Badwan, Esq.
 6                                                        Victor T. Metroff, Esq.
                                                          Counsel for Plaintiff
 7
                                                          Sulaiman Law Group, Ltd.
 8                                                        2500 S. Highland Avenue, Suite 200
                                                          Lombard, Illinois 60148
 9                                                        (630) 575-8180
                                                          mbadwan@sulaimanlaw.com
10                                                        vmetroff@sulaimanlaw.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
